Exhibit 10.18

INDUSTRIAL PROPERTIES OF THE SOUTH
2903 Wall Triana Highway, Suite 7
HUNTSVILLE, AL 35824

LEASE AGREEMENT

This Lease Agreement dated the 16th day of April between Industrial Properties
of the South (herein referred to as the “Lessor”) and Verilink Corporation,
(herein referred to as the “Lessee”).

WITNESSETH: That the Lessor hereby demises and leases unto the Lessee, from the
Lessor, for the term and upon the rentals-hereinafter specified, the premises
described herein and in Exhibit A.

PREMISES

1. Square footage                   Approximately
31,250                                                                          
Street Address                   127 Jetplex Circle, Suites
A&B                                                              
City/Township
                  Madison                                                                                                 
County                        
        Madison                                                                                                
State                                    Alabama                          
                                                                      
Zip Code
                            35758                                                                     
                               
For purposes of this Lease Agreement the above-described premises shall be
deemed the “Demised Premises”. See Exhibit A, incorporated herein by reference,
for additional information on the Demised Premises.


TERM

2. This Lease Agreement will be effective upon execution by both parties for
liability purposes and for early access by the tenant to do modifications.      
The Fixed Term of this Lease Agreement shall be Three (3) years commencing on
July 1, 2002 and terminating on June 30, 2005 unless sooner terminated, as
provided herein. The full term of the Lease may be extended by mutual written
agreement of the parties’ authorized representatives, or upon exercise of any
options described herein.       No rent will be charged for the three (3) months
of July, August, and September 2002. This is $10,416.67 x 3 = $31,250.01 as a
tenant improvement allowance. Regular rent will start October 1, 2002.


RENT

3. Rent is due the 1st of each month, and is late after the 5th of each month. A
LATE PAYMENT FEE OF ONE HUNDRED DOLLARS ($100.00) PER DAY will be charged to
accounts received after the 5th of the month.      
                                                                                                      
  /s/ CWS                     /s/ CBG  
                                
                                                                         Lessee                      Lessor
      Lessee shall pay to the Lessor, without previous demand for this rent by
the Lessor, rent in monthly installments and due on the first of each month and
forwarded via U.S. mail, overnight courier, or by hand to the office of the
Lessor as provided herein or such other address as may otherwise be directed by
Lessor in writing; provided, that the Lessor has performed all covenants
contained herein and is not in default hereof. If the term of this Lease
Agreement shall commence or terminate on a day other than the first day of the
calendar month, the rent for any partial month shall be prorated. For the
Initial Term the rent shall be an annual rent of $125,000.00, payable in equal
monthly installments of $10,416.67.


1


--------------------------------------------------------------------------------

QUIET ENJOYMENT

4. Lessor covenants that during the full term of this Lease Agreement, upon the
payment of the rent herein provided and the performance by the Lessee of all
covenants herein, Lessee shall have and hold the Demised Premises, free from any
interference from the Lessor except as otherwise provided for herein.


PEACEFUL POSSESSION

5. Lessor covenants that during the full term of this Lease Agreement, upon the
payment of the rent herein provided and the performance by the Lessee of all
covenants herein, that the Lessee shall peaceably and quietly have, hold, and
enjoy peaceful possession of the Demised Premises.


PERMITTED USES

6. Lessee covenants and agrees to use the Demised Premises as offices,
warehouse, or light industrial space and agrees not to use or permit the
premises to be used for any other purpose without the prior written consent of
the Lessor. Lessor covenants that the premises may be lawfully used for these
purposes.


SUBLETTING AND ASSIGNMENT

7. Lessee shall not sublet the Demised Premises nor any portion thereof, nor
shall this Lease Agreement be assigned by the Lessee without the prior written
consent of the Lessor, which consent shall not be unreasonably withheld.


ATTORNMENT

8. In the event the Demised Premises are sold due to any foreclosure sale or
sales, by virtue of judicial proceedings or otherwise, this Lease Agreement
shall continue in full force and effect, and Lessee agrees, upon request, to
attorn to and acknowledge the foreclosure purchaser or purchasers at such sale
as Lessors hereunder; provided, however, that such purchaser will accept all
obligations of Lessor as contained in this Lease Agreement.


ESTOPPEL CERTIFICATE

9. The Lessee agrees to execute an Estoppel Certificate for the benefit of
Lessor’s lender or lenders; provided, however, that such Estoppel Certificate
consists solely of an acknowledgment of the terms and conditions of this Lease
Agreement.


RULES AND REGULATIONS

10. Lessee covenants and agrees that Lessee shall observe and comply with those
Rules and Regulations (if any) contained in Exhibit B attached, initialed by
Lessee, and made a part hereof.


2


--------------------------------------------------------------------------------

LESSOR INSURANCE

11. Lessor shall maintain fire and extended coverage insurance on the Demised
Premises, unless otherwise specified in this Lease Agreement in sufficient
amounts so as to be able to make all necessary repairs to the Demised Premises
in the event of a fire in or other destruction of the Demised Premises, as well
as insurance sufficient to cover bodily injury and personal injury in the event
of a claim against Lessor for same. Certificates of insurance may be issued at
Lessee’s request at reasonable times during the term of the Lease Agreement.


LESSEE INSURANCE

12. Lessee agrees to procure and maintain at Lessee’s expense throughout the
term of this Lease Agreement and any extension thereof, a policy or policies of
insurance as follows: (a) workers’ compensation (statutory); (b) Employers’
Liability ($1,000,000 per occurrence, bodily injury by accident or disease,
including death); Commercial General Liability ($1,000,000 combined limit,
bodily injury, personal injury and property damage, including blanket
contractual liability). The Lessor shall be included as an additional insured
under Commercial General Liability as respects this lease of premises.
Certificates of insurance may be issued at Lessor’s request at reasonable times
during the term of the Lease Agreement.       All personal property of Lessee in
the demised premises or in the building of which the demised premises is a part
shall be at the sole risk of Lessee. Lessor shall not be liable for any damage
thereto or for the theft or misappropriation thereof, unless such damage, theft
or misappropriation is directly attributable to the negligence or intentional
acts of Lessor, its agents or employees. Lessor shall not be liable for any
accident to or damage to property of Lessee resulting from the use or operation
of mechanical, electrical or plumbing apparatus, unless caused by and due to the
negligence of Lessor, its agents or employees.


LESSEE’S AND LESSOR’S OBLIGATIONS

13. Lessor shall take all reasonable and necessary precautions to prevent
damage, injury, or loss of life in and around the Demised Premises. Lessor
agrees to indemnify and save Lessee harmless from and against any and all
claims, actions, damages, liability and expense in connection with or arising
out of Lessee’s use of the Demised Premises occasioned wholly or in part by any
willful misconduct or negligent act or omission of Lessor, its agents, clients,
or customers. In case Lessee shall, without material fault on its part, be made
a party to any litigation commenced by or against Lessor, Lessor shall protect
and hold Lessee harmless and shall pay all costs, expenses and reasonable
attorneys’ fees incurred or paid by Lessee in connection with such litigation.
The aforementioned indemnification by Lessor of Lessee shall not be effective as
to any claim arising from or to the extent of negligence or willful misconduct
of the Lessee.       Lessee shall take all reasonable and necessary precautions
to prevent damage, injury, or loss of life in and around the Demised Premises.
Lessee agrees to indemnify and save Lessor harmless from and against any and all
claims, actions, damages, liability and expense in connection with or arising
out of Lessee’s use of the Demised Premises occasioned wholly or in part by any
willful misconduct or negligent act or omission of Lessee, its agents, clients,
or customers. In case Lessor shall, without material fault on its part, be made
a party to any litigation commenced by or against Lessee, Lessee shall protect
and hold Lessor harmless and shall pay all costs, expenses and reasonable
attorneys’ fees incurred or paid by Lessor in connection with such litigation.
The aforementioned indemnification by Lessee of Lessor shall not be effective as
to any claim arising from or to the extent of negligence or willful misconduct
of the Lessor.


3


--------------------------------------------------------------------------------

EVENT OF DESTRUCTION

14. In the event of the whole or partial destruction of the Demised Premises or
of the building containing the Demised Premises by fire, explosion, the elements
or otherwise during the term of this Lease Agreement or previous thereto as to
render the Demised Premises untenable or unfit for occupancy in whole or in
part, or should the Demised Premises be so badly injured that the same cannot be
repaired within ten days from the occurrence to the Demised Premises of such
destruction and injury then the Lessee may, at its option, terminate this Lease
Agreement and surrender the Demised Premises and all the Lessee’s interest
therein to the Lessor as of the date of termination, and shall pay rent only to
the time of such event of destruction.


    Should the Demised Premises be rendered untenable and unfit for occupancy in
whole or in part, but yet be repairable within ten days from the happening of
such injury, the Lessor may enter and repair the same, and the rent shall not
accrue after such injury or while repairs are being made, but shall recommence
immediately after such repairs shall be completed; provided such repairs are
completed within the ten days. But if the premises shall be so slightly injured
as not to be rendered untenable and unfit for occupancy in whole or in part in
the opinion of the Lessee, then the Lessor agrees to repair the same with
reasonable promptness and in that case the rent accrued and accruing shall not
cease. Nothing in this clause, however, shall be construed as requiring the
Lessor to repair the Demised Premises in the event of their whole or partial
destruction. However, if the Lessor either does not repair within the
appropriate time limits or states his intention not to repair, then the Lessee’s
rights shall be the same as though the Demised Premises were injured beyond
repair.         In any event if the Lessor is unable to make repairs of such
damage or destruction within ten days of the occurrence of such an event the
Lessee may terminate the lease for other than default (unless such damage or
destruction was the result of the willful misconduct or negligence of Lessor,
its agents, clients, or customers, in which case the termination shall be deemed
one for default) by written notice to the Lessor without any further obligations
hereunder from the date of the occurrence of such destruction.


OBSERVATION OF LAWS

15. The Lessee agrees to observe and comply with all laws, ordinances, rules,
and regulations of the Federal, State, County and Municipal authorities
applicable to the Demised Premises. The Lessor and Lessee agree not to do or
permit anything to be done in the Demised Premises or the building in which the
Demised Premises exist, or keep anything therein which would obstruct or
conflict with the regulations of the Fire Department.


4


--------------------------------------------------------------------------------

SERVICES AND UTILITIES

16. Services and utilities furnished to the Demised Premises UTILITIES shall be
provided and paid for as follows:


       By
    Lessee                                   Item
Description                                By
    Lessor                  c           Water & sewer charges  
                                 c           Electric, fuel oil, and/or gas  
                                 c           Plumbing mechanical & maintenance,
except capital expenditures*                                    c          
Heating mechanical maintenance, except capital expenditures  
                                 c           Air conditioning mechanical &
maintenance, except capital expenditures*                          
         c           Interior building maintenance                          
         c           Cleaning of the building exterior entryways of the demised
area only **                                    c           Dock equipment, Dock
Levelers, Overhead Doors                               b, d, e       Real estate
taxes (when begun being charged, as of Nov. 1, 2005)                          
         c           Trash removal                                    c        
  Janitorial service                                    c           Any security
above “normally” locked doors                                               
Lawn care & landscaping maintenance            a                       c        
  Driveway, parking lot & sidewalk maintenance                          
                     Structural maintenance            a             
                     Roof maintenance            a             
         c           Fire alarm maintenance and inspections  
                                 c           Fire extinguishers, installation &
service                                    c           Lessee’s signage, with
Lessor’s approval                      


      * A capital expenditure is the purchase of any repair or replacement item
that costs in excess of $1,000.     ** Cleaning of the building exterior demised
area only, e.g., window cleaning, picking up trash & cigarette butts, dusting
and sweeping.


       In each instance, the following key indicates how the cost of such
services will be paid by Lessee:


       (a) Included in the annual rent amount;              (b) Actual metered
amounts or pro rated on square footage amounts to be paid by Lessee to Lessor
within thirty days of receipt of written notice of a request to be reimbursed by
the Lessor; necessary records to support the amounts will be kept by the Lessor
and copies made available to Lessee upon request; Lessee may require such
records prior to payment;
An administration fee of 3% will be added to all utility accounts paid by Lessor
and invoiced to tenant.              (c) Actual cost of services or metered
amounts to be paid by Lessee to the provider of the service (e.g., the utility
company or contractor).


5


--------------------------------------------------------------------------------

        (d) To be prorated based upon square footage ratio of this tenant’s area
to the entire metered area or total building area as applicable. Reimbursement
will be made the same as (b) above.             (e) If at any time which the
Lessee is obligated to pay the ad valorem taxes as provided above and if Lessee
shall at any time object to any assessment of taxes as being excessive or
otherwise unjust, Lessee shall have the right, but not the obligation, to
contest, at its expense, said tax assessment in the manner provided by law. The
Lessor shall cooperate in such efforts and assist Lessee in any manner
reasonably requested, including making available to Lessee detailed information
with respect to the Leased Premises. All of such proceedings shall be under the
direct control of Lessee and its counsel and, to the extent that Lessor shall
incur costs or expenses in conjunction therewith; such reasonable actual costs
or expenses shall be reimbursable upon Lessor’s submitting to Lessee its
statement, subject to Lessee’s audit and approval, not more frequently than
quarterly. Any tax savings resulting from any such proceeding shall belong to
and be retained by Lessee if they had been paid or pre-paid by Lessee.          
    Whenever the Lessee is required to pay ad valorem taxes on the Leased
Premises, Lessee shall pay said taxes to Lessor at least thirty (30) days prior
to the time said taxes are payable by Lessor to the proper taxing authority.
Lessee will be charged for ad valorem real estate taxes for the time of this
lease. Partial years to be prorated accordingly.               If lease
termination is other than September 30 of any given year, prorated ad valorem
taxes will be due to Lessor at least thirty (30) days prior to lease
termination.


INTERRUPTION OF SERVICES

17. Notwithstanding anything contained herein to the contrary, Lessee shall have
the right upon written notification to the Lessor to terminate this Lease
Agreement for default if any stoppage in any of the services listed in the
immediately preceding paragraph as being provided by the Lessor continues for
twenty days for whatever reason.


HOLDING OVER BY LESSEE

18. Nothing contained herein shall constitute the consent of Lessor to the
holding over of Lessee after the expiration or earlier termination of this Lease
Agreement.       However, if Lessee shall for any reason remain in possession of
any of the Demised Premises after the expiration or earlier termination of the
Term hereof, except as specifically provided, such possession shall be as a
month-to-month Tenancy during which time Lessee shall pay as rental, rent on the
first day of each month at a rate equal to one-twelfth the amount of annual rent
payable monthly during the prior year of the term of this Lease Agreement or the
option rate, whichever is higher. Unless evidenced otherwise in writing as the
exercise of an option stated herein or as a modification to this Lease
Agreement, in no event shall any holding over by the Lessee be construed as
creating any new tenancy other than a month to month tenancy.


6


--------------------------------------------------------------------------------

CARE OF PREMISES

19. The Lessee agrees that it will take good care of the Demised Premises,
fixtures and appurtenances, and suffer no waste or injury, that it will make all
repairs to the Demised Premises, fixtures and appurtenances necessitated by the
fault of the Lessee, its agents, employees or guests.


REPAIRS

20. The Lessor agrees to make such repairs, per Section 16, as may be necessary
to keep the Demised Premises and appurtenances in good order and condition
within a reasonable time after it knows or should know of the need of such
repairs; provided, however, when such repairs are necessitated by the fault of
the Lessee, its agents, employees or guests, Lessee shall reimburse Lessor for
its reasonable costs expended in making such repairs plus overhead. Costs shall
include actual out-of-pocket expenses of Lessor and shall include profit or
overhead. Lessor shall make available to Lessee copies of any and all records
necessary to support the costs levied against Lessor under this clause for which
reimbursement is being sought.


RESERVED PARKING

21. It is agreed that car and truck parking will be in the same proportion as
tenant’s space is to the entire building. Lessee may not invite 3rd parties to
park or rent parking to 3rd parties.


IMPROVEMENTS

22. The Lessor and Lessee have agreed as to the extent of improvements to be
made to the Demised Premises, and the work will proceed in order to meet the
commitments herein provided. Such work to be completed by Lessor is described in
Exhibit C to this Lease Agreement. The parties agree to cooperate in order for
the work to proceed to be completed on a timely basis. Should work beyond that
required by Exhibit C be required by Lessee, it shall be described in Exhibit D,
and performed and paid for by Lessee.       In the event Lessee desires to make
improvements to the Demised Premises as described on Exhibit “D”, Lessee agrees
to enter into a construction contract with a contractor acceptable to Lessor.
Said construction contract must be in form and substance satisfactory to Lessor.
In the event Lessee desires to make improvements to the Demised Premises, Lessee
agrees to deliver to Lessor the Plans and specifications acceptable to Lessor.


NOTICES

23. Formal notices or communications pertaining to this Lease Agreement shall be
deemed to have been duly given if personally provided to the other party in
writing or if sent to the other by U.S. mail, or an independent delivery
service, postage and other costs prepaid. Until otherwise specified in writing,
the addresses and telephone numbers of the parties hereto for the purpose of any
such notice or communications are:


   LESSEE: LESSOR:   Verilink
Corporation                                          Industrial Properties of
the South                        950 Explorer
Blvd.                                            2903 Wall Triana Hwy.,
#7                                 Huntsville, AL
35806                                        Huntsville, AL
35824                                          Attn:     C. W.
Smith                                           Attn:     Charlene B.
Graham                                Telephone:        (256)
327-2204                         Telephone:          (256)
461-7482                         Fax:                   (256)
327-2525                         Fax:                     (256)
464-0193                      


7


--------------------------------------------------------------------------------

SUBORDINATION TO MORTGAGES AND DEEDS OF TRUST

24. This Lease Agreement is subject and is hereby subordinated to all present
mortgages, deeds of trust and other encumbrances affecting the Demised Premises
or the property of which said premises are a part. The Lessor agrees to cause
the mortgagee to provide to the Lessee, if requested, in recordable form, an
agreement not to disturb Lessee’s right in or possession of the premises so long
as Lessee is not in default hereunder, in the event this Lease Agreement is
subordinated to mortgage deeds of trust or other encumbrances and the
subordination of this Lease Agreement is conditioned upon the Lessee receiving
such non-disturbance agreement from the mortgagee.


LEASE BINDING ON HEIRS, SUCCESSORS, ETC.

25. All of the terms, covenants, and conditions of this Lease Agreement shall
inure to the benefit of and be binding upon the respective heirs, executors,
administrators, successors and assigns of the parties hereto.


EMINENT DOMAIN, CONDEMNATION

26. If the entire property or any material part thereof wherein the Demised
Premises are located shall be taken by public or quasi-public authority under
any power of eminent domain or condemnation, this Lease Agreement shall
forthwith terminate and the Lessee shall have the right through the Lessor to a
claim for such taking, limited only to the cost or value of material stock and
cost of removal of stock, furniture and fixtures owned by Lessee.       A
material part is defined as taking which could interfere with the Lessee’s
continued enjoyment and utilization of the premises as described herein.


SEVERABILITY

27. Each covenant and agreement in this Lease Agreement shall for all purposes
be construed to be a separate and independent covenant or agreement. If any
provision in this Lease Agreement or the application thereof shall to any extent
be invalid, illegal or otherwise unenforceable, the remainder of this Lease
Agreement, and the application of such provision other than as invalid, illegal
or unenforceable, shall not be affected thereby; and such provisions in this
Lease Agreement shall be valid and enforceable to the fullest extent permitted
by law.


ADDITIONAL SIGNS

28. All signage must be approved in writing by the Lessor. Only building
standard signage will be allowed.


8


--------------------------------------------------------------------------------

LESSOR’S RIGHT TO ENTRY

29. Lessor and Lessor’s agents may enter the Demised Premises for the following
purposes only: to make repairs, alterations, or improvements necessary under the
terms of this Lease Agreement; to perform Lessor’s covenants as set forth in
this Lease Agreement; for purposes of inspection and, during the last two months
of the Lease Term, to show the Demised Premises to perspective tenants. Such
entry shall not be so frequent or of such a type as to disturb Lessee’s peaceful
enjoyment of the Leased Premises. Such entry shall only take place with
reasonable prior notice to and consent of Lessee; consent shall not be
unreasonably withheld. If Lessor or its agent reasonably believes that an
emergency exists which requires immediate entry, such entry may be made without
Lessee’s consent, but Lessor shall so inform Lessee of such entry at the
earliest practicable time afterwards. All persons who enter the Demised Premises
at Lessor’s request must first o btain clearance from Lessee before entry.      
Notwithstanding anything in this Lease Agreement to the contrary, upon any entry
by Lessor or its duly authorized agents, servants, or employees at any time
during the Lease Term, such entry shall conform to Lessee’s security
requirements as may be required by Lessee, the federal government or any agency
thereof, or any of Lessee’s clients.


LESSEE’S ALTERATIONS, IMPROVEMENTS, OR ADDITIONS

30. Any alterations, improvements, or additions to the Demised Premises in the
form of fixtures to the Demised Premises (collectively referred to as
“Alterations”) and made by or at the request of Lessee shall remain upon the
Demised Premises at the expiration of this Lease Agreement and shall become the
property of Lessor unless Lessor prior to the expiration or termination of this
Lease Agreement, gives written notice to Lessee to remove all such Alterations.
Lessee shall repair any damage caused by such removal and restore the Demised
Premises to substantially the same condition in which it existed prior to the
time that any such Alterations were made.       Lessee shall not, without on
each occasion first obtaining Lessor’s prior written consent, make any
Alterations to the Demised Premises, except that Lessee may, without the consent
of the Lessor but with prior written notice to Lessor, make minor improvements
to the interior of the Demised Premises provided that they do not impair the
structural strength, operation, or value of the building of which Demised
Premises are a part, or violate any zoning, fire or building code. The cost to
correct any such violation shall be the responsibility of the Lessee.


RENEWAL OPTION

31. Lessee is given and granted an option to renew the term of this Lease
Agreement for Two (2) successive terms of One (1) year(s) each on the same terms
and conditions except for the rental rate and the length of the term. To
exercise its option, the Lessee shall give the Lessor a notice in writing not
less than sixty days prior to the end of the original term and any renewal terms
and as a condition precedent to the notice and the renewal that the Lessee not
be in default under the terms and conditions of this Lease Agreement.       The
rental rate during the renewal period shall be the current rate increased by the
c.p.i. over the prior term of the lease. The c.p.i. used is the 1982-84=100 All
USA Cities.


9


--------------------------------------------------------------------------------

LESSEE’S DEFAULT

32. The Lessee shall be considered in default of this Lease Agreement upon
failure to pay when due the rent or any other sum required by the terms of this
Lease; the failure to perform any material term, covenant, or condition of this
Lease Agreement; the commencement of any action or proceeding for the
dissolution, liquidation, or reorganization under the Bankruptcy Act, of Lessee,
or for the appointment of a receiver or trustee of the Lessee’s property; the
making of any assignment for the benefit of creditors by Lessee; the suspension
of business; or the abandonment of the Demised Premises by the Lessee. In each
case, Lessee shall only be in default if the Lessee is given written notice by
Lessor of the specific grounds for the default termination and twenty business
days from receipt of such notice to correct such default and Lessee fails to do
so.


LESSOR’S DEFAULT

33. The Lessor shall be considered in default of this Lease Agreement upon the
failure to perform any material term, covenant, or condition of this Lease
Agreement; the commencement of any action or proceeding for the dissolution,
liquidation, or reorganization under the Bankruptcy Act, of Lessor, or for the
appointment of a receiver or trustee of the Lessor’s property; the making of any
assignment for the benefit of creditors by Lessor; the suspension of business;
or any other reason provided for herein. In each case, Lessor shall only be in
default if the Lessor is given written notice by Lessee of the specific grounds
for the default termination and twenty business days from receipt of such notice
to correct such default and Lessor fails to do so.


10


--------------------------------------------------------------------------------

GENERAL

34. a. This Lease Agreement shall be governed by and under the laws of the
State/Commonwealth of Alabama.         b. Each party acknowledges that it has
read this Lease Agreement, understands it, and agrees to be bound by its terms,
and further agrees that this is the complete and exclusive statement of the
Lease Agreement between the parties, which supersedes and merges all prior
proposals, understandings, and all other agreements, oral or written, between
the parties relating to this Lease Agreement. Any change in this Lease Agreement
must be made in writing and signed by authorized representatives of both the
Lessee and the Lessor.         c. If either party cannot perform any or all of
its respective obligations under this Lease Agreement because of the occurrence
of any event which is beyond its reasonable control, then the non-performing
party shall (i) notify the other party, (ii) take reasonable steps to resume
performance as soon as possible, and (iii) not be considered in breach during
the period performance is beyond the party’s reasonable control.         d. The
failure of either party at any time to require performance by the other party of
any provision hereof shall not affect in any way the full right to require such
performance at any time thereafter. The waiver by either party of a portion of a
provision herein shall not be taken or held by the other party to be a waiver of
the provision itself unless such a waiver shall be express and in writing      
  e. In the event of any inconsistency between its component parts, this Lease
Agreement shall be construed with the following order of precedence:


                    (1) The Basic Lease Agreement (This document)       (2)
Exhibit A       (3) Exhibit C       (4) Exhibits B and D       (5) Other
Exhibits (if any)


      f. The titles of the clauses in this Lease Agreement, including all
Exhibits thereto, shall be read as references only and shall not be read as
affecting, contradicting, negating, or explaining the meaning or interpretation
of this Lease Agreement.         g. Each party represents and warrants that it
has the right and authority to enter into this Lease Agreement.         h.
Unless otherwise specifically noted, “days” shall mean calendar days.         i.
In no event shall either party be liable to the other for indirect,
consequential, incidental or special damages, even if it has been made aware of
the possibility of such.


11


--------------------------------------------------------------------------------

MECHANICS’ LIENS

35. In the event that any mechanics’ lien is filed against the premises as a
result of alterations, additions or improvements made by the Lessee, the Lessee
shall procure effective cancellation, bonding or discharge of the lien within 30
days following written notice of the existence of such condition or shall be
considered in immediate default of this Lease Agreement and will not be entitled
to the notice and cure provisions described in Section 32 hereof. Alternatively,
the Lessor shall have the option, if the Lessee shall be unable to procure
effective cancellation, bonding or discharge of the lien within 30 days
following written notice of the existence of such condition, to take such steps
and pay such monies as may be necessary to obtain an effective cancellation or
discharge of such notice or claim, in which event such monies as shall be
expended by the Lessor shall be considered additional rent hereunder and shall
be due and payable on the first day of the n ext month succeeding such payment
by the Lessor.


ENVIRONMENTAL

36. Lessor warrants and represents to Lessee that: (a) Lessor, its agents,
employees, representatives, tenants, and its predecessors in interest in the
Premises did not discharge, release, or dispose of, in any form, any hazardous
material or substance into or onto the Premises and that no condition exists in
or on the Premises that may result in any violation of any federal, state or
local laws, regulations or ordinances relating to the protection of the
environment or the public health and welfare(collectively hereinafter called
“Environmental Laws”); and (b) Lessor has no liability and there are no
outstanding claims against Lessor for the clean up of any hazardous material or
substance deposited in the environment, either directly on the premises or
elsewhere, that resulted from ownership of the Premises.       Lessee warrants
and represents to Lessor that (a) Lessee, its agents, employees, representatives
and sublessees, if any, will not discharge, release, or dispose of in any form
any hazardous materials or substances into or onto the Premises and that Lessee,
will not create, or permit to be created, any condition in or on the Premises
that may result in any violation of any environmental laws: and (b) Lessee will
not allow any hazardous material or substance to exist or be stored, located,
discharged, possessed, managed, processed or otherwise handled on the Premises
except those customarily used in the conduct of Lessee’s normal business
activities, and that Lessee shall comply with all Environmental Laws affecting
the Premises; and c) Lessee shall immediately notify Lessor should Lessee become
aware of (i) any hazardous material or substance or any other environmental
problem or liability with respect to the Premises, (ii) any lien, action or
notice related to a ny such environmental problem or liability, or (iii) any
material or substance or any other problem with respect to or arising out of or
in connection with the premises.       Lessee Agrees to provide a Phase I
environmental study at least thirty (30) days prior to vacating and to correct
or address any environmental concerns prior to lease termination. Lessor affirms
that the Lessee provided a Phase I environmental study for the Demised Premises
at the end of its previous lease which terminated in February 2001, and since
that time, no other person has rented or used the Demised Premises.


12


--------------------------------------------------------------------------------

REMEDIES

37. Upon the happening of any event of default, Lessor if Lessor shall elect,
may 1) collect each installment of rental hereunder as and when the same matures
and this Agreement shall remain in effect except that the Lessee shall not be
allowed to continue to possess the Demised Premises and the Lessor shall be free
to lease the Demised Premises to a third party, or 2) terminate the term of this
Agreement without further liability to Lessee hereunder, or 3) terminate
Lessee’s right to possession and occupancy of the Demised Premises without
terminating the term of this Agreement, and in the event Lessor shall exercise
such right of election the same shall be effective as of the date of written
notice of Lessor’s election given by the latter to Lessee at any time after the
date of such event of default. Upon any termination of the term hereof, whether
by lapse of time or otherwise, or upon any termination of Lessee’s right to
possession or occupancy of the Demised Premises without terminating the term
thereof, Lessee shall promptly surrender possession and vacate the Demised
Premises and deliver possession thereof to Lessor. If Lessor shall elect to
terminate Lessee’s right to possession only, without terminating the term of
this Agreement, Lessor at Lessor’s option may enter onto the Demised Premises,
remove Lessee’s property and other evidence of tenancy and take and hold
possession thereof without such entry and possession terminating the term of
this Agreement or otherwise releasing Lessee in whole or in part from Lessee’s
obligation to pay the rent herein reserved for the full term hereof and in such
case Lessee shall be liable for the difference in the rent received by Lessor
and the rent due under his agreement for the remainder of said term. Upon and
after entry into possession without termination of the term hereof, Lessor shall
use reasonable efforts to relet the Demised Premises or any part thereof for the
account of Lessee to any person, firm or corporation other than Lessee for such
rent, for such time, and upon such terms as Lessor in Lessor’s sole discretion
shall determine or if Lessor chooses, Lessor may operate the demised property
for its own account holding the Lessee liable for the difference between the
rental described herein and the fair market rental of the Demised Premises at
the time of the event of default. The Lessee agrees to pay Lessor, or on
Lessor’s behalf, a reasonable attorney’s fee in the event Lessor employs an
attorney to collect any amounts due hereunder by Lessee, or to protect the
interest of Lessor in the event the Lessee is adjudged a bankrupt, or legal
process is levied upon the goods, furniture, effects or personal property of the
Lessee upon the said Demised Premises, or in the event the Lessee violated any
of the terms, conditions, or covenants on the part of the Lessee herein
contained. In order to further accrue the prompt payments of said rents, as and
when the same mature, and the faithful performance by the Lessee of all and
singular the terms, conditions and covenants on the part of the Lessee herein
contained, and all damages, and costs that the Lessor may sustain by reason of
the violation of said terms, conditions and covenants, or any of them, the
Lessee hereby waives any and all rights to claim personal property as exempt
from levy and sale, under the laws of any state or the United States.


13


--------------------------------------------------------------------------------

IN WITNESS WHEREOF , the parties hereto have signed this Agreement as of day and
year first written above.

LESSEE
Verilink Corporation                                   
950 Explorer Blvd.                                      
Huntsville, AL 35806                                  


  LESSOR
Industrial Properties of the South                     
2903 Wall Triana Hwy., #7                               
Huntsville, AL 35824                                         


      By:      /s/ C. W. Smith                                    By:      /s/
Charlene B. Graham                         
Printed Name:     C. W. Smith                        Printed Name: 
     Charlene B. Graham           
Title:    VP and Chief Financial Officer      

Date:     04/29/02                                             Title: 
     Managing Partner                             

Date:       04/29/02                                             


14


--------------------------------------------------------------------------------

EXHIBIT A
DESCRIPTION OF DEMISED PREMISES

Southern most end of 127 Jetplex Circle, Madison, AL 35758, Suites A & B,
consisting of approximately 31,250 square feet.

15


--------------------------------------------------------------------------------

EXHIBIT B
RULES AND REGULATIONS

Rule 1: No sign, picture, advertisement, or notice shall be displayed,
inscribed, painted or affixed on any part of the outside or inside of the
building or on or about the Demised Premises except on the doors of said Demised
Premises and on the Directory Board of the building, and then only of such
color, size and style and materials as shall be first specified by the Lessor.
No “For Rent” signs shall be displayed by the Lessee, and no showcases, or
obstructions, signs, flags, statuary, or any advertising device of any kind
whatever shall be placed in front of said building or in the passageways, halls,
lobbies, or corridors thereof by the Lessee; and the Lessor reserves the right
to remove all such showcases, obstructions, signs, flags, statuary, or
advertising devices and all signs other than those provided for, without notice
to the Lessee and at its expense.     Rule 2: The Lessor will maintain the
grounds. Any person employed by the Lessor to do grounds work, shall, while
outside of said Demised Premises be subject to, and under the control and
direction of the Lessor (but not as agent or servant of the Lessor).     Rule 3:
No person shall disturb the occupants of this or any adjoining building premises
by the use of any musical instrument, unseemly noises, whistling, singing or in
any other way.     Rule 4: The Demised Premises leased shall not be used for
lodging or sleeping, not for any immoral or illegal purposes for any purpose
that will damage the Demised Premises.     Rule 5: Canvassing, soliciting and
peddling in the building are prohibited and each Lessee shall cooperate to
prevent the same.     Rule 6: The water closets, wash basins, sinks, and other
apparatus shall not be used for any other purpose than those for which they were
constructed, and no sweeping, rubbish, or other substances shall be thrown
therein.     Rule 7: All glass, locks and trimmings, in or about the doors and
windows, and all electrical globes and shades, broken by any Lessee, shall be
immediately replaced or repaired and put in order by such Lessee under the
direction and to the satisfaction of the Lessor, and on removal shall be left
whole and in good repair, normal wear and tear excluded.     Rule 8: Lessee will
not block ingress and egress of the driveways or docks leased to others.    
Rule 9: The Lessor reserves the right to rescind any rules and to make such
other and further rules and regulations as, in Lessor’s judgment, may from time
to time be needed for the safety, care, maintenance, operation and cleanliness
of the building, and for the preservation of good order therein, which, when so
made, and notice thereof given to the Lessee, shall have the same force and
effect as if originally made a part of the foregoing lease; and such other
further rules, not however, to be inconsistent with the proper and rightful
enjoyment by the Lessee under the foregoing lease of the premises therein
referred to.     Rule 10: No smoking shall be allowed within any part of the
premises herein described.


16


--------------------------------------------------------------------------------

EXHIBIT C
ALTERATIONS TO BE MADE BY LESSOR

Lessor will repair/replace all plumbing in the restroom facilities to correct
any problems prior to the start date of the lease.

TI allowance is three (3) months “Free Rent” for July, August and September
2002.
$10,416.67 x 3 = $31,250.01 to be used for new carpet and paint at new Tenant’s
discretion.

Lessor reserves the right to approve color selections and materials.

EXHIBIT D
ALTERATIONS TO BE MADE BY LESSEE

1.  Install voice data wiring and equipment.    2.  Security above a normally
locked door.    3.  Provide fire extinguishers, per code.    4.  Any special
electric circuits needed for Tenant’s equipment.    5.  Modifications
(additions/removals) of interior walls, subject to approval by Lessor.    6. 
Installation of new floor coverings and paint as noted above in Exhibit C.


17